Citation Nr: 1644995	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted entitlement to service connection for posttraumatic stress disorder, effective from March 23, 2010, and which assigned an initial 30 percent disability evaluation.  In a December 2012 rating decision the RO granted a 100 percent rating effective May 16, 2011.  In July 2015, the Board granted an initial 70 percent disability rating for posttraumatic stress disorder from March 23, 2010 to May 15, 2011, and remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, there has not been substantial compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's July 2015 Remand instructed the RO, in part, to adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability for two distinct periods.  First for the period from March 23, 2010 to May 15, 2011, and second for the period since May 15, 2011.  For the period since May 15, 2011, the appellant's service connected posttraumatic stress disorder was not to be considered since it was rated as 100 percent disabling from that date.  

The RO did not adjudicate the claim.  Instead, the RO issued a supplemental statement of the case in February 2016 that addressed only the first period, and appeared to dismiss the claim for failure to file a specific form.  The law, however, provides that a claim of entitlement to a total disability evaluation based on individual unemployability "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating . . . as part of the initial adjudication of a claim or, . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Under Rice there is no requirement that a specific claim form be used.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability during two separate periods.  The first period, from March 23, 2010, to May 15, 2011, should include consideration of the Veteran's service-connected posttraumatic stress disorder.  The second period, since May 16, 2011, should not include consideration of the Veteran's service-connected posttraumatic disorder; instead, for that second period only the appellant's other service-connected disabilities should be considered.  If the benefit is not granted to the Veteran's satisfaction, allow the appropriate time for a response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

